DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 06 March 2020. Claims 1-20 are presented for examination.
Specification
The abstract of the disclosure is objected to because the abstract does not reflect the claim of the invention as claimed.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the cross-reference to the related application must be updated to reflect the correct status of the related application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connell et al. Hereinafter O’Connell PUB Number 20190158563 .


As per claim 1,  O’Connell teaches an apparatus configured to a memory and at least one processor configured to: receive one or more data streams (see par 0022; streaming service 150 can receive stream 120 from stream sources 110 and from IoT 115), wherein each data stream includes one or more data portions (par 0022 states that stream is a sequence of data elements made available over time); monitor (par 0024, monitoring all data stream at facility A) one or more storage parameters, wherein each storage parameter corresponds to one or more of: data input load of each data stream, data write rate of each stream, number of events in each stream, and data ingestion rates of one or more storage devices (par 0033, monitoring the data flow rate of individual data streams that make up a virtual stream); and elastically scale data storage resources (fig 3, par 0009) based on any changes to the at least one monitored storage parameter (see abstract; par 0033 discusses increased or decreased flow rate i.e. scaling; see fig 5 par 0041 which discusses changes in flow rate; par 0050). As per claim 2, O’Connell teaches the apparatus of claim 1 further configured to shard (horizontal 
Claims 11-20 are a method of apparatus claims 1-10. They contain the same limitations. Therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454